         Case 1:15-cr-00378-PGG Document 127 Filed 10/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-
                                                                      ORDER
 FREDY RENAN NAJERA MONTOYA,
                                                                  15 Cr. 378 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On December 10, 2018, Defendant Fredy Renan Najera Montoya pled guilty to

participating in a cocaine importation conspiracy, and to using, carrying, and possessing a

machine gun in connection with that conspiracy. Defendant has moved to withdraw his guilty

plea claiming, inter alia, that he received ineffective assistance of counsel. According to

Montoya, his former attorney – Victor E. Rocha – (1) did not disclose two significant conflicts of

interest; (2) did not properly investigate Montoya’s case and prepare an appropriate defense; and

(3) instructed Montoya to lie at his guilty plea allocution. On October 2, 2019, Montoya

submitted an affidavit setting forth all of his allegations concerning Rocha’s conduct, as well as

an executed attorney-client privilege waiver form. (Dkt. Nos. 124-1, 124-2)

               It is hereby ORDERED that Rocha submit an affidavit by November 8, 2019

responding to Montoya’s assertions regarding Rocha’s conflicts of interest, preparation and

investigation in connection with Montoya’s case, and instruction to lie during Montoya’s guilty

plea allocation.

               It is further ORDERED that a hearing will be conducted concerning Montoya’s

ineffective assistance of counsel claims on December 6, 2019 at 10:00 a.m. in Courtroom 705
         Case 1:15-cr-00378-PGG Document 127 Filed 10/24/19 Page 2 of 2



of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. Rocha is directed

to attend this hearing.

               The Clerk of Court is directed to send a copy of this order by certified mail to

Victor E. Rocha, 990 Biscayne Blvd Suite O-903, Miami, FL 33132. The Government is

separately directed to provide Rocha with a copy of this order.

Dated: New York, New York
       October 24, 2019
